GLICKSTEIN, Judge,
dissenting.
I would take jurisdiction and affirm pursuant to Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979), rather than deny jurisdiction on a close call.
I perceive from the record that defendant’s counsel raised a number of objections to venue in the initial motion and, believing the trial court did not address all of them in its order, sought action ruling on the grounds not addressed. Counsel, I believe, did the practical thing — given counsel’s belief that the other matters required addressing by the trial court. When the trial court subsequently struck the renewed motion, it made sense to appeal then.
I view the majority opinion as opting for judicial formalism at the expense of practical lawyering.